Eakin, J. The indictment in this case was not good, and the demurrer should have been sustained. The courts, judicially know, that the twelfth day of November, 1880, was a Friday. It was not a misdemeanor for a licensed vendor to sell whisky on that day. The charging part of the indictment should have shown that on some Sunday, he did the act constituting the offense, although the particular Sunday was not important. The designation of the crime in the commencement, is merely prefatory, and to be valid, must be suppoi’ted by the charging portion. It is not charged that defendant sold liquor on any Sunday at all. Reverse and hold for naught.